[Cite as McCormick v. Richland Corr. Inst., 2011-Ohio-6861.]



                                                       Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us



MCCORMICK,                                                     Case No. 2011-08172

       Plaintiff,

       v.                                                      Judge Clark B. Weaver Sr.

RICHLAND CORRECTIONAL INSTITUTION,

       Defendant.


      ENTRY GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        {¶1} On August 4, 2011, defendant filed a motion for summary judgment
pursuant to Civ.R. 56(B). On August 25, 2011, plaintiff filed a response. On August 30,
2011, defendant filed a motion for leave to reply to plaintiff’s response, which is
GRANTED instanter.            The motion is now before the court on a non-oral hearing
pursuant to L.C.C.R. 4.
        {¶2} Civ.R. 56(C) states, in part, as follows:
        {¶3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party's favor.” See also
Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
Case No. 2011-08172                          -2-                                    ENTRY

       {¶4} At all times relevant, plaintiff was an inmate in the custody and control of
defendant pursuant to R.C. 5120.16. Plaintiff alleges that on February 17, 2009, he was
sentenced to one year in prison by the Summit County Court of Common Pleas
pursuant to a conviction for domestic violence. Plaintiff alleges that he was not awarded
the proper amount of jail-time credit and that he was falsely imprisoned by defendant.
Defendant asserts that it confined plaintiff at all times pursuant to a valid court order and
that plaintiff cannot establish liability for false imprisonment.
       {¶5} False imprisonment occurs when a person confines another “‘intentionally
without lawful privilege and against his consent within a limited area for any appreciable
time, however short.’” Feliciano v. Kreiger (1977), 50 Ohio St.2d 69, 71, quoting 1
Harper & James, The Law of Torts (1956), 226, Section 3.7; see also Bennett v. Ohio
Dept. of Rehab. & Corr. (1991), 60 Ohio St.3d 107, 109.
       {¶6} In order to prevail on his claim of false imprisonment, plaintiff must show
that: 1) his lawful term of confinement expired; 2) defendant intentionally confined him
after the expiration; and 3) defendant had knowledge that the privilege initially justifying
the confinement no longer existed. Corder v. Ohio Dept. of Rehab. & Corr. (1994), 94
Ohio App.3d 315, 318.         However, “‘an action for false imprisonment cannot be
maintained where the wrong complained of is imprisonment in accordance with the
judgment or order of a court, unless it appear that such judgment or order is void.’”
Bennett, supra, at 111, quoting Diehl v. Friester (1882), 37 Ohio St. 473, 475.
       {¶7} It is well-settled that the responsibility for determining the amount of jail-time
credit to which a criminal defendant is entitled rests exclusively with the sentencing
court. State ex rel. Rankin v. Ohio Adult Parole Auth., 98 Ohio St.3d 476, 2003-Ohio-
2061, ¶7; State v. Mills, Franklin App. No. 09AP-198, 2009-Ohio-6273, ¶7. Although
defendant has a duty under R.C. 2967.191 to apply jail-time credit to an inmate’s
sentence, it may apply only the amount of credit that the sentencing court determines
the inmate is entitled to.     Id.   Defendant has no duty “to determine whether the
Case No. 2011-08172                        -3-                                      ENTRY

sentencing court accurately specified the amount of jail-time credit in its sentencing
entry.” Trice v. Ohio Dept. of Rehab. & Corr., Franklin App. No. 07AP-828, 2008-Ohio-
1371, ¶22.
       {¶8} In support of its motion, defendant filed the affidavit of Melissa Adams, the
Chief of the Ohio Department of Rehabilitation and Correction’s Bureau of Sentence
Computation. Adams’ affidavit states, in relevant part:
       {¶9} “1.    I am the Chief of the Bureau of Sentence Computation (BOSC) of the
Ohio Department of Rehabilitation and Correction (“DRC”) and have held this position
for three years.
       {¶10} “2. I have personal knowledge and I am competent to testify to the facts
contained in this Affidavit.
       {¶11} “3. On February 12, 2009 Plaintiff was sentenced on Summit County Case
Nos. CR02030662 and CR04051535. He was convicted of violating his community
control sanctions and sentenced to six months for nonsupport on Case No. 02030662.
He was convicted of violating his community control sanctions and sentenced to one
year for domestic violence on Case No. 04051535.               Plaintiff’s sentences were
concurrent for a total of one year. He was admitted to ODRC on February 19, 2009 and
given 7 days of conveyance time. His release date was February 11, 2010.
       {¶12} “4. On May 15, 2009 Plaintiff was granted judicial release on both cases.
On September 1, 2010 his judicial release was revoked on both cases and he was
returned to DRC on September 16, 2010. At this time, Plaintiff was given 7 days of old
jail time credit, 86 days of prison time and 15 days of new jail time credit. His expiration
of sentence date was May 30, 2011, reduced by 2 days of earned credit to May 28,
2011 and he was released on that date.
       {¶13} “5. BOSC calculated the terms of Plaintiff’s sentences and determined the
date for the expiration of his sentences based upon the court’s sentencing orders and
the information pertaining to the amount of jail time credit that BOSC received.”
Case No. 2011-08172                        -4-                                   ENTRY

        {¶14} Plaintiff did not file an affidavit or any other admissible evidence in
opposition to defendant’s motion.     Based upon the undisputed affidavit of Melissa
Adams, the court finds that defendant at all times confined plaintiff pursuant to a valid
court order.
        {¶15} For the foregoing reasons, the court finds that there are no genuine issues
of material fact and that defendant is entitled to judgment as a matter of law.
Accordingly, defendant’s motion for summary judgment is GRANTED and judgment is
rendered in favor of defendant. All other pending motions are DENIED as moot. Court
costs are assessed against plaintiff. The clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.

                                         _____________________________________
                                         CLARK B. WEAVER SR.
                                         Judge

cc:
Jeanna R. Volp                               Ryan E. McCormick
Stephanie D. Pestello-Sharf                  Oriana House, Inc.
Assistant Attorneys General                  P.O. Box 1501
150 East Gay Street, 18th Floor              Akron, Ohio 44309
Columbus, Ohio 43215-3130

Filed November 15, 2011
To S.C. reporter December 30, 2011